       Case 1:18-cr-00434-JGK Document 162 Filed 12/02/19 Page 1 of 1




                             PARKER & CARMODY, LLP                   wmOSDNY
                                    ATTORNEYS AT LAW                 DOCUME~JT
                                     850 THIRD AVENUE                ELECTRONICALLY FILED
                                         14TH FLOOR
                                   NEW YORK, N.Y.10022
                                                                     DOCil___        _ ___
                                                                     :· • ~c F :~ F. D:
                                                                                                        j
                                                                                         J?i . -J-4;-,.-· ...
                                                                                         10-~ -:',t- '_/.. ' .
DANIELS, PARKER                                                           TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 2~9-9175
CHRISTINA S. COOPER                                                       Email: DanlelParker@aol.com




                                                       December 2, 2019

ByECF
Hon. John G Koeltl:
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                         Re: United States v. Albanelfr Ramiat!.
                                     18 Cr 434 (JGK)

Dear Judge Koeltl:

        I am the attorney for Albanelly Ramirez. I write requesting that the Court order
that her passport, which she surrendered as a condition of her bail, be returned to her.

        Her passport is currently in the custody of Pre-Trial Services.

        If the foregoing meets with the Court's approval, then I respectfully request that
Your Honor "So Order" this letter, directing Pre-Trial to return Ms. Ramirez's passport
to her.

        Thank you for your attention to this matter.




                                         APPLICATION GRANTED


                                               -v~~
                                             SO ORDERED
